Citation Nr: 1532432	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-20 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for service-connected postoperative residuals, reconstruction of right shoulder with instability (right shoulder disability).

2.  Entitlement to an increased initial rating for service-connected non-specific dermatitis, multiple areas, with onychomycosis, bilateral feet (claimed as skin rash).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that continued a 20 percent rating for the right shoulder disability.

In a November 2014 rating decision, the RO assigned the Veteran's service-connected right shoulder disability a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence, effective June 19, 2013.  An evaluation of 20 percent was reinstated from August 1, 2013.  Since the RO did not assign the maximum disability rating possible for the entire period of time on appeal, this appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a March 2015 rating decision, service connection for posttraumatic stress disorder was granted.  The Veteran did not disagree with either the initial rating or the effective date assigned; therefore this issue is not currently before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran raised the issue of entitlement to service connection for Gulf War syndrome in his June 2009 formal appeal, VA Form 9.  The Veteran also indicated his desire to pursue his claim for service connection for flat feet.  As such, a request to reopen the previously denied claim for service connection for flat feet and entitlement to service connection for Gulf War syndrome are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of entitlement to an increased initial rating for service-connected non-specific dermatitis, multiple areas, with onychomycosis, bilateral feet (claimed as skin rash) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's service-connected right (non-dominant) shoulder disability is manifested by complaints of pain, weakness, stiffness, fatigability, tenderness, and limitation of motion of the arm at the shoulder level, or limitation of motion to midway between the side and shoulder level. 


CONCLUSION OF LAW

Excluding the period of time on appeal for which the Veteran's right shoulder has already been assigned a temporary 100 percent evaluation, the criteria for a disability rating in excess of 20 percent have not been met or approximated.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an increased rating for his right shoulder disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2013); Quartuccio, at 187.  Additionally, this letter described how disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and post-service medical records relevant to the Veteran's claim are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

With regard to the Veteran's claim for an increased rating for his service-connected right shoulder disability, the Veteran was provided an examination which addressed this claim most recently in October 2014.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Therefore, the examination in this case is adequate upon which to base a decision with regard to this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Legal Criteria and Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2013). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2013).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

The Veteran filed a claim for an increased rating for his service-connected right shoulder disability in March 2007.  In a June 2008 rating decision, a 20 percent rating for the right shoulder disability was continued under Diagnostic Codes 5299-5201.  In a subsequent decision, the RO assigned the Veteran's service-connected right shoulder disability a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence, effective June 19, 2013.  An evaluation of 20 percent was reinstated from August 1, 2013.  The Veteran is seeking an increased rating. 

The hyphenated diagnostic code including the "99" series indicates that the most analogous diagnosed code for the Veteran's disability is Diagnostic Code 5201.  The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board notes that the Veteran has been diagnosed with right shoulder degenerative joint disease.  Diagnostic Code 5010 is applicable to degenerative arthritis due to trauma.  In general, the Schedule of Ratings applicable to degenerative arthritis is rated on the basis of limitation of motion under appropriate Diagnostic Codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5201 is the Diagnostic Code applicable to the shoulder joint, and provides that, with regard to the minor (non-dominant) joint, limitation of motion of the arm at the shoulder level warrants a 20 percent rating; limitation of motion to midway between the side and shoulder level also warrants a 20 percent rating; and limitation of motion to 25 degrees from the side warrants a 30 percent rating.  (The Veteran is left handed; therefore his right shoulder is the minor joint.) 

Under Diagnostic Code 5202 for other impairment of the humerus, a 20 percent rating is assigned when there is malunion of the humerus of the non-dominant arm with either moderate or marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus of the non-dominant arm at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 40 percent rating is assigned when there is fibrous union of the non-dominant arm; a 50 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the non-dominant arm; and a 70 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the non-dominant arm.
 
Additionally, the Board notes that normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

With regard to the medical evidence of record, it is replete with VA treatment records showing complaints of right shoulder pain.  X-rays taken in October 2006 showed no acute fracture or dislocation, mild spurring of the right humeral head, and the impression was osteoarthritis of the right glenohumeral joint.

The Veteran was afforded a VA-contracted examination in May 2007 in which he reported constant pain, weakness, stiffness, and fatigability with use.  Physical examination showed tenderness, and range of motion testing showed flexion to 110 degrees with an onset of pain at 100 degrees, abduction to 100 degrees with pain at 90 degrees, and both internal and external rotation to 90 degrees.  X-rays reported no abnormalities in the right shoulder.  Additional impairment was not noted following repetitive testing due to such factors as pain, fatigue, weakness, lack of endurance, or incoordination.  The effects of the disability in the Veteran's usual occupation of car sales were noted to include the shoulder hurting with much use and that he could not do many things that he used to do in the past such as play with his children.

The Veteran submitted a statement in January 2008 that he had very little movement in his right shoulder; no more than approximately 50 percent.  He also noted that he took different medication over the years for his shoulder.

The Veteran stated in his October 2008 notice of disagreement that his right shoulder disability prevented him from obtaining a job.

The Veteran also stated in his June 2009 formal appeal that he was in constant pain and had very limited movement.

The Veteran underwent surgery, an arthroscopy with subacromial decompression and biceps tenodesis, in June 2013.

VA treatment records in June 2013 showed that the Veteran reported working as a switchboard operator at the VA.

VA treatment records in October 2013 showed that the Veteran reported that his shoulder felt a lot better since before his surgery; that he could move it a lot more.  He again reported that he was a switchboard operator.  Examination showed 110 degrees of flexion and 100 degrees of abduction.

The Veteran was afforded a VA-contracted examination in October 2014 in which he reported flare-ups to include not being able to move his arm, no strength, and an inability to sleep as shoulder pain would keep him up at night.  He also reported trouble washing himself, performing chores around the house, or doing yard work. Range of motion testing showed right shoulder 120 degrees of flexion with an onset of pain at 90 degrees, 100 degrees of abduction with an onset of pain at 80 degrees, and 60 degrees of internal and external rotation.  The Veteran had pain and limitation of motion, but no additional limitation of motion with repetitive movement was noted.  There was tenderness to palpation, but no guarding, instability, subluxation, or dislocation.  The physical examination also showed 5/5 strength.  There was no evidence of ankylosis or history of dislocation (subluxation), AC joint condition, or any other impairment of the clavicle or scapula.  Diagnostic testing showed degenerative or traumatic arthritis, and the examiner noted a diagnosis of right shoulder degenerative joint disease (DJD).  The examiner stated that the impact of the shoulder condition on the Veteran's ability to work included limitation with lifting or reaching overhead.  The examiner noted pain, weakness, fatigability and/or incoordination but no additional limitation of functional ability of the shoulder joint during flare-ups or repeated use over time. 

Based on review of the evidence of record, excluding the period of time on appeal for which the Veteran's right shoulder was assigned a temporary 100 percent evaluation, the Board finds that the criteria for a disability rating in excess of 20 percent have not been met.  As the Veteran has already been assigned a 100 percent evaluation for the period of June 19, 2013, and ending August 1, 2013, the Board notes that an increased rating for this time period is not available.  As such, the Board will not consider whether an increased evaluation is warranted for this period of time. 

The current evaluation contemplates pain on motion and limitation of motion midway between the side and shoulder level.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of motion approximately 25 degrees from the side.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The Board finds that the Veteran's right shoulder disability does not approximate the disability picture contemplated by the higher rating of 30 percent.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.  In fact, the medical evidence of record indicates that the Veteran's remaining functional range of motion is better than limitation of motion restricted to midway between side and shoulder level, or limitation of arm motion at shoulder level, or 25 degrees from the side.  See DeLuca, 8 Vet. App. at 204-207.  In reaching this conclusion, the Board has considered the DeLuca factors in conjunction with the medical evidence of record and the Veteran's general statements regarding his shoulder symptoms and associated limitation of motion.

As limitation of the right arm to 25 degrees from the side has not been demonstrated at any point during the appeal period, a higher rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Additionally, given that the medical evidence of record demonstrates that the Veteran does not have ankylosis or impairment of the humerus, scapula, or clavicle, a higher rating under alternative diagnostic criteria contemplating shoulder disabilities is likewise not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and assigned appropriately.  Hart, supra.

III. Other Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right shoulder disability.  The evidence shows pain on range of motion of the right shoulder, with range of motion in both flexion and abduction exceeding shoulder level.  The Veteran's 20 percent rating accurately contemplates this symptomatology.  Moreover, higher ratings are available under the applicable Diagnostic Code, in the event the Veteran's disability increases in severity.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that this case does not raise a claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  Although the Veteran reported in his October 2008 notice of disagreement that his right shoulder disability prevented him from obtaining a job, he has also consistently reported that he is currently employed.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  As such, a claim of TDIU is not before the Board.


ORDER

Entitlement to an increased rating for service-connected postoperative residuals, reconstruction of right shoulder with instability is denied.


REMAND

In a June 2008 rating decision, the RO granted the Veteran's claim for service connection for non-specific dermatitis, multiple areas, with onychomycosis, bilateral feet (claimed as skin rash) and assigned an evaluation of 10 percent effective January 31, 2008.  Subsequently, the Veteran stated in his June 2009 formal appeal that he believed that the rating was wrong.

Liberally, his statements can be accepted as a timely notice of disagreement with the June 2008 rating decision.  As the AOJ has not yet issued a statement of the case addressing this issue, the Board must remand this issue for the AOJ to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case (SOC) addressing the issue of entitlement to an increased initial rating for service-connected non-specific dermatitis, multiple areas, with onychomycosis, bilateral feet (claimed as skin rash).  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response. 

The AOJ should advise the Veteran that the electronic claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC, unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


